GERRY DAN AND KELLY M. LANGSTON, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentLangston v. CommissionerDocket No. 22262-96United States Tax CourtT.C. Memo 1997-303; 1997 Tax Ct. Memo LEXIS 369; 74 T.C.M. (CCH) 1; July 1, 1997, Filed James D. Williams, for petitioners. Ann L. Darnold, for respondent.  COUVILLIONCOUVILLIONMEMORANDUM OPINION COUVILLION, Special Trial Judge: Respondent filed a motion to dismiss this case for lack of jurisdiction on the ground that the petition was not timely filed. Petitioners, through counsel, filed a notice of objection. The motion was assigned for hearing pursuant to section 7443A(b)(4) 1 and Rules 180, 181, and 183. The motion was calendared for hearing and was heard. *370  Respondent determined against petitioners the following deficiencies in Federal i Footnotes1. Unless otherwise indicated, section references are to the Internal Revenue Code in effect for the years at issue. All Rule references are to the Tax Court Rules of Practice and Procedure.↩